Opinión disidente del
Juez Asociado señor Santana Becerra.
En 19 de agosto de 1955 Miguel Alers compareció ante la Comisión de Servicio Público pidiendo que aprobara el traspaso que por motivos de salud le hacía su hermano Juan Alers, de cinco certificados de necesidad y conveniencia, cuatro cubriendo la ruta de Calle Loíza a Carolina y uno de Boca de Cangrejos a San Juan vía Fernández Juncos. Juan Alers murió poco después del traspaso. Después de varios trámites y vistas, la Comisión siguió el caso como una solicitud original de franquicia para explotar esas rutas. Finalmente en 11 de diciembre de 1957 dictó resolución denegando en definitiva la concesión solicitada, por los siguientes funda-mentos :
“La Comisión, considerada la circunstancia del caso así como la prueba presentada por ambas partes es de opinión que para *710resolver el mismo, además de considerar la existencia o no de la conveniencia y necesidad pública, debe considerar la prueba aportada por la opositora sobre las actuaciones del peticionario en relación con las leyes vigentes de seguro social para choferes y los decretos mandatorios de la Junta de Salario Mínimo. Al analizar esta prueba encontramos que el peticionario con ante-rioridad a la radicación de su solicitud actuó en contra de lo dispuesto en la Ley sobre Seguro Social de Choferes y los de-cretos mandatorios, legislación de alto alcance social que no debe evadir su cumplimiento ningún porteador público, ya que al hacerse cualquier concesión por esta Comisión, es deber del concesionario no solamente cumplir con nuestras disposiciones reglamentarias sino con cualesquiera otras leyes aprobadas por el Estado Libre Asociado de Puerto Rico.
En cuanto a la necesidad y conveniencia del servicio, la prueba fue completamente contradictoria, mientras el peticio-nario trató de probar con sus testigos tal conveniencia y nece-sidad, la opositora trató de probar con la suya que en la actua-lidad los medios de transportación para cubrir la ruta de la Calle Loíza a Carolina está justa y adecuadamente servida.”
La Sala de San Juan del Tribunal Superior confirmó la resolución y el caso llegó ante nos.
Nada tengo que oponer al criterio que en términos gene-rales expresan mis distinguidos compañeros de Sala en cuanto a que “Independientemente de lo que a ese efecto puedan haber decidido otras jurisdicciones, nos parece que en su poder de reglamentar la transportación pública la Comisión no sólo puede, sino que debe, tomar en consideración la ido-neidad de los que pretenden prestar un servicio público re-glamentado por la Comisión.” Pero como ocurre siempre con los principios generales, la dificultad comienza cuando tene-mos que enfrentarlos a situaciones específicas. Aquí esta-mos ante un caso específico.
El problema que se suscita es más agudo de lo que a pri-mera vista aparenta ser. Las órdenes de la Comisión deben estar “de acuerdo con la ley.” Arts. 83 y 85, Ley 70 de 1917. Hasta qué punto la Comisión de Servicio Público, no en su *711facultad cuasi legislativa de reglamentación general, sino en su función cuasi judicial de adjudicar los derechos de un peticionario puede, en ausencia de disposición de ley, sancio-nar el incumplimiento de otras leyes y negar una concesión a la cual de otro modo habría derecho, — fuera de aquellos casos en que el incumplimiento versare sobre cosas que están substancialmente integradas a la concesión en sí como lo sería la seguridad pública, por ejemplo, en el caso de un porteador, — es el problema básico aquí presente. A veces el Legislador ha dispuesto que la inobservancia de la ley surta efecto en otras áreas y de ello hay innumerables situacio-nes. (1)
En los tiempos del presente en que prácticamente todo tipo de empresa y actividad económica está intervenido con minuciosidad por reglamentación de ley en sus diversas es-feras de relación, el concepto de idoneidad adquiere un sentido de vasto alcance. Lo que se acepta como bueno en este caso de un porteador, podría surgir con cualquier otro tipo de negocio o por cualquier otra modalidad de inobservancia. ¿Podría negarse la franquicia a una empresa porque se le hubiere imputado o probado falta en el pago de las contri-buciones o cualquiera otra violación de ley parecida? ¿Podría negarse una franquicia para la toma de agua, a una central por ejemplo, porque hubiere incumplido la Ley Azucarera en cuanto al pago debido a sus colonos o en cualquier otro aspecto, o que en alguna forma no hubiere observado las dis-posiciones de la Ley de Seguro de Empleo en dicha industria? ¿Podría negarse porque la empresa peticionaria tenga o haya tenido cargos ante la Junta de Relaciones del Trabajo por prácticas ilícitas de trabajo, o porque se le imputara o pro-*712bara no haber pagado el salario mínimo, y así sucesivamente en sus demás relaciones sujetas a reglamentación? Yo no estoy preparado para dar una contestación categórica, ni sería ahora necesario, porque aun en la posición de derecho que asumió la Comisión su fallo a mi entender no es razonable ni de acuerdo con la ley a tenor del récord. Pero no se me oculta que el asunto puede tener, cuando menos, proyecciones que después de sancionado lo de hoy probablemente haya que afrontar en un futuro.
Ante la petición de traspaso de los cinco certificados la. Comisión ordenó a su abogado un estudio de los expedientes de los mismos, resultando del informe rendido en 10 de agosto de 1956 y de la declaración del abogado en una vista celebrada, posteriormente, que la situación de dichos expedientes era muy confusa, los certificados estaban vencidos desde 1947 y 1949 y sólo dos, traspasados a Juan Alers y dos vehículos, habían estado operando recientemente. En efecto, con la petición se acompañó copia de dos licencias de ómnibus pú-blicos para el año 1955-56 expedidas por el Secretario de: Obras Públicas a nombre de Juan Alers. Con miras al in-forme la Comisión, en 5 de septiembre de 1956, ordenó una. vista posterior y que se notificara la petición a otros portea-dores para determinar si procedía aprobar los traspasos so-licitados y la reanudación del servicio bajo los mismos. Se opuso “La Cubanita Autobus Co. Inc.” por escrito aduciendo entre otras cosas que los vehículos que alegaba poseer el peti-cionario habían sido retirados, operando uno solamente en forma irregular e insegura, suspendiendo con frecuencia el servicio por distintas razones; que los vehículos no eran de-Juan Alers y sí operados por el peticionario y que por el estado deplorable de abandono en que estaban y por otras, razones la Comisión debía cancelar definitivamente dichos, certificados. En una vista celebrada el 3 de octubre de 1956 en que el Comisionado que la presidía manifestó que el peti-cionario debía probar que esas guaguas le habían pertenecido-*713siempre a pesar de estar a nombre de Juan Alers, y la nece-sidad y conveniencia del servicio, el peticionario declaró aceptando esos hechos.
El 17 de octubre de 1956, después de la anterior vista, la Comisión ordenó a su Negociado de Inspección que reali-sara un estudio del movimiento de pasajeros en la ruta Calle Loiza-Carolina. Realizado el estudio por tres inspectores radicaron un informe en 5 de diciembre de 1956 recomen-dando, por razones de necesidad del servicio, la aprobación de la solicitud de traspaso y que se restituyeran aquellas autorizaciones que habían estado siendo utilizadas reciente-mente. En 17 de enero de 1957 la Comisión dictó resolución concluyendo que existía la necesidad y conveniencia pública y que debía autorizar más medios de transportación en óm-nibus en la ruta expresada, concediendo al peticionario “quien es un antiguo porteador con gran experiencia en este servi-cio”, una franquicia por tres años para operar tres ómnibus en la ruta Calle Loiza-Carolina. Le concedió 15 días para que sometiera horarios y las tarifas bajo las cuales habría de operar, y que una vez sometidos dichos horarios se redac-taría la franquicia para ser sometida al Gobernador.
En 5 de febrero de 1957 el peticionario sometió los ho-rarios y tarifas. En 8 de febrero de 1957 el porteador “La Cubanita Autobus Co. Inc.” solicitó la concesión de una nueva audiencia porque no había tenido oportunidad de leer el in-forme del Negociado de Inspección y porque la concesión era contraria a derecho. En 6 de marzo de 1957 se ordenó la nueva vista. (2)
En 27 de marzo de 1957 se celebró la última vista en la cual se aportó abundante prueba por una y otra parte en *714cuanto a la necesidad y conveniencia del servicio solicitado. Todo este procedimiento comenzó y se estuvo tramitando como uno sobre el traspaso de certificados ya concedidos, pero en el curso de la vista el Presidente de la Comisión manifestó que el caso se estaba considerando como si fuera una petición de necesidad y conveniencia original. La opositora “La Cu-banita Autobus Co. Inc.” sentó a declarar como testigo al inspector del Negociado de Seguro Social para Chóferes, quien manifestó que desde 1953 había estado interviniendo con el peticionario y con su hermano Juan Alers en relación con el seguro social para chóferes inquiriendo tanto del uno como del otro el cumplimiento de la ley de 1950 que establecía dicho seguro, y ni el uno ni el otro habían cumplido con la misma; que de acuerdo con una lista que le suministrara la Comisión en el año 1950 aparecía el peticionario con cinco permisos y nunca cotizó por los chóferes que utilizaba. Que al disponerse a acudir a los tribunales, Miguel Alers le había dicho que él nunca explotaba guaguas y que éstas eran pro-piedad de su hermano. Juan Alers, por otra parte informó al testigo que las guaguas eran del peticionario; que por cierta transacción de familia habían comparecido a la Comisión y traspasado los ómnibus y él no tenía que cumplir con dicho requisito de ley. El testigo rindió un informe al Negociado de Seguro Social, hicieron una investigación, encontraron que Miguel Alers había hecho el traspaso de los certificados y radicaron en el Tribunal Superior un caso contra Juan Alers obligando a Alers a cumplir con la ley. Fallecido Juan Alers, a esa fecha el caso estaba pendiente ante el Tribunal de ser seguido contra los herederos. Declaró además el testigo que la Comisión aparecía concediendo cinco permisos a Miguel Alers quien no cumplió con la ley hasta que un chofer le dijo en octubre de 1956, que Juan Alers lo había utilizado en una guagua, y que el peticionario le informó que para evitarse un pleito ya que su hermano tenía un caso radicado él iba a llenar su ingreso y pagar lo de dos chóferes que mencionó. *715En esa etapa del interrogatorio el Presidente de la Comisión intervino explicándole al testigo que según el informe el peti-cionario había operado dos ómnibus del 1946 al 1950 y luego dispuso de los vehículos y que a partir de 1950 las guaguas aparecían a nombre de Juan Alers. En cuanto a salarios, un testigo mencionó tres casos, uno contra el peticionario, otro contra el hermano y uno contra ambos, según un re-cuerdo superficial por concepto de vacaciones y si mal no recordaba horas extras bajo el Decreto núm. 12. Dijo que en uno hubo sentencia contra el peticionario.
No ha mucho el Tribunal hizo una inequívoca expresión de la libertad de criterio de la Comisión de Servicio Público, no debiéndose alterar sus fallos a menos que no sean razo-nables, no estén de acuerdo con la ley y estén fundados en evidencia incompetente. Comisión Servicio Publico v. Metro Taxicabs, 82 D.P.R. 999, (1961.) Aparte de cambiar la naturaleza de los procedimientos, a mi juicio la Comisión no hizo sino aplicar al peticionario una sanción específica por el alegado incumplimiento — más, cuando la cuestión del incumplimiento estaba en ese entonces sub judice ante un tribunal, — de otra ley que tiene sus propias sanciones, y sobre cosas que, según apunté, no son consubstanciales con la fran-quicia misma como serían un seguro sobre el propio equipo o medidas de seguridad. Hay protecciones judiciales en torno a este aspecto.(3) Tampoco creo que la negativa de la Comisión sería razonable por el temor o sospecha de no tener garantías de que el peticionario habría de cumplir sus órdenes. Aparte de que esto equivale a presumir anticipa-*716damente la violación de la orden como un factor del fallo, la Comisión tiene sanciones apropiadas para el incumpli-miento de sus mandatos.
En realidad la Sala sentenciadora no basó su sentencia en las consideraciones que expresó la Comisión. Expuso que ésta había hecho la conclusión específica que en cuanto a la necesidad y conveniencia del servicio la prueba era contra-dictoria, y que al declarar luego sin lugar la solicitud y re-vocar la concesión otorgada equivalía — concluyó la Sala — “a dirimir el conflicto de prueba en forma adversa al apelante.” Luego asumió que lo dicho por la Comisión no hacía la reso-lución errónea. La dificultad con la inferencia de la Sala sentenciadora estriba en que la Comisión denegó la franquicia expresando unos criterios y por el contrario, se abstuvo de hacer conclusión en cuanto a la necesidad y conveniencia del servicio, sobre lo cual versó casi toda la prueba. De modo que si la situación real y la verdadera razón del fallo pudo haber sido la inferida por la Sala sentenciadora, debería en-viarse el caso a la Comisión para que haga las conclusiones pertinentes sobre la necesidad y conveniencia.
No debo terminar sin decir que por la Ley 85 de 14 de junio de 1960 se enmendó el artículo 10 de la Ley 428 de 1950 al efecto de que “los casos de empresas dedicadas al servicio de transporte público en los cuales haya recaído sen-tencia por no cumplir con la obligación de pagar la cotización que requiere la ley deberán ser notificados a la Comisión de Servicio Público de Puerto Rico a los fines de que ésta les dé la debida consideración cuando dichas empresas acudan ante ella en trámites relacionados con sus certificados de necesidad y conveniencia.”
Aunque aplicara el espíritu de esa enmienda a un fallo dado dos años y medio antes de adoptarse, aún queda el hecho de que el Legislador impuso la condición razonable, y la sal-vaguarda a la vez, de que hubiera recaído sentencia por el incumplimiento.
Por las razones anteriormente expuestas lamento disentir.

 Así por ejemplo, por el no pago de la contribución de herencia, además de la sanción específica que tiene en el propio campo, se prohíbe a un administrador la repartición de los bienes, a un juez que la apruebe, a un registrador que la inscriba, etc. Una excelente ilustración la da el Art. 11 de la Ley 130 de 1945, 29 L.P.R.A. § 72.


Del récord aparece que en 19 de marzo de 1957 el Director Ejecutivo de la Autoridad de los Puertos Sr. Salvador Caro, envió una comunicación al Presidente de la Comisión en donde, aparte de otros hechos, le informaba que no existía una verdadera necesidad del servicio que intentaba ofrecer el peticionario. Esta comunicación no aparece notificada al peticionario, ni la Autoridad de los Puertos compareció a la vista a hacer oposición.


E1 Art. 9 de la Ley 428 de 1950 creando el seguro para chóferes según regía en diciembre de 1957 impone al patrono la obligación de cotizar y retener, etc. Un patrono que no ha cotizado puede ser demandado por el monto de los beneficios concedidos al chofer más una suma igual por penalidad. Según el Art. 10 tal como regía, el Secretario del Trabajo puede recobrar las cuotas no pagadas por el patrono más una suma igual por daños, etc. El Art. 13 declara delito menos grave el incumplimiento de esa ley o de sus reglamentos con penas máximas de $1,000 de multa, un año de cárcel, o ambas.